DETAILED ACTION

The applicant amended claims 1 and 10 in the amendment received on 10-19-2022.

The claims 1-4, 6, 7, 9-15, and 18 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-4, 6, 7, 9-15, and 18 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-4, 6, 7, 9-15, and 18, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 6, 7, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170374318 A1) in view of Feller et al. (US 20160308734 A1) in view of Doviak et al. (US 6198920 B1).

With respect to claim 1, Yang teaches continuously measuring network parameter data comprising one or more of delay, minimum bandwidth and monetary cost for each link between each of said plurality of nodes, (i.e., section 0002 teaches monitoring network conditions; section 0036 teaches real-time optimization or continuous; section 0122 teaches monitoring things like end to end delay).  Yang teaches wherein said communication network comprises one or more plurality of network connections that require different QoS for accessing a plurality of applications, (i.e., section 0002 teaches connections including low band with or high bandwidth.  This claim language is not clear since it claims one or more but then says plurality of connections if it’s one connection it cannot be a plurality).  Yang teaches processing said network parameter data to generate derived data and storing in memory, (i.e., section 0096 teaches generate statistics and section 0165 teaches servers commonly store data for use).  Yang teaches determining a plurality of predictive model for the network quality of each link based on the processed derived data, comprising one or more of gradient boosting, decision trees, a correlation between network parameters, one or more most predictive parameters, and a weighting for each parameter, (i.e., section 0096 teaches selecting the optimal path from amongst various optimal path algorithms for best media server selection based on models including shortest distance (this teaches hops or links in the path), lowest cost, shortest delay. These are based on estimates as explained further in section 0096 which teaches that these models are predictive in nature. Section 0009 teaches that the purpose of this invention it to improve QOS/QOE of the end user during video conferences therefore maximizing the link quality level; when taken as a whole the reference is teaching in the sections quoted above to one of ordinary skill in the art that the optimal path algorithms are selected to minimize distance or delay which are QOS/QOE metrics; section 0009 teaches auto-correlations based on network QoS).  Yang teaches utilizing the plurality of predictive models to select a path from a plurality of possible paths between said source and said destination that satisfy a requested path quality level based on said plurality of predictive models, (i.e., section 0046 teaches elements can include servers, gateways, etc.; section 0096 teaches selecting the optimal path from amongst various optimal path algorithms for best media server selection based on models including shortest distance (this teaches hops or links in the path), lowest cost, shortest delay. These are based on estimates as explained further in section 0096 which teaches that these models are predictive in nature. Section 0009 teaches that the purpose of this invention it to improve QOS/QOE of the end user during video conferences therefore maximizing the link quality level; when taken as a whole the reference is teaching in the sections quoted above to one of ordinary skill in the art that the optimal path algorithms are selected to minimize distance or delay which are QOS/QOE metrics).  Yang teaches wherein in said derived data comprises a count of the amount of time a network parameter data is within an interval of values, (i.e., section 0123 teaches determining root cause of QoS change if some value is over a threshold value.  This teaches a range of acceptable values.  The specification teaches "bins" that represent ranges of values section 0029 therefore one of ordinary skill in the art would arrive at the broadly claimed invention; section 0122 teaches freeze duration which teaches an amount of time of certain parameter).  Yang discloses the claimed subject matter as discussed above except configuring a one or more of said plurality of nodes between said source and said destination such that data packets sent by said source follow the selected path.  However, Feller teaches configuring a one or more of said plurality of nodes between said source and said destination such that data packets sent by said source follow the selected path, (i.e., section 0078 teaches configuring router) in order to provide a cloud infrastructure for multi-level threshold service level agreement (SLA) violation mitigation (abstract).  Therefore, based on Yang in view of Feller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Feller to the system of Yang in order to provide a cloud infrastructure for multi-level threshold service level agreement (SLA) violation mitigation.  Yang and Feller disclose the claimed subject matter as discussed above except such that a first hop in said selected path uses networking protocols as selected by said source and such that a last hop in said selected path uses networking protocols as selected by said destination while the path selection is transparent to the source and destination.  However, Doviak teaches such that a first hop in said selected path uses networking protocols as selected by said source and such that a last hop in said selected path uses networking protocols as selected by said destination while the path selection is transparent to the source and destination, (i.e., col. 5, lines 4-15 teaches transparent data path employing hops with different communication protocols selected by the respective users/servers) in order to provide for transparent communications(abstract). Therefore, based on Yang in view of Feller in view of Doviak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doviak to the system of Yang and Feller in order to provide for transparent communications.

With respect to claim 2, Feller further teaches wherein the plurality of predictive models are determined using a machine learning algorithm based on a plurality of measured network parameter data for each of the plurality of possible paths, (i.e., section 0078 teaches configuring router; section 0056 teaches machine learning algorithms). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 3, Feller further teaches wherein the machine learning algorithm is based on a weighted combination of the plurality of measured network parameter data, (i.e., 0058 teaches weighted averages). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 4, Feller further teaches where a higher weighting is given to a more predictive parameter of the plurality of measured network parameters, (i.e., 0058 teaches weighted averages). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 6, Yang teaches wherein the path quality level is defined through an API accessed by a computer program executed on the source, (i.e., section 0048 teaches API).

With respect to claim 7, Yang teaches further comprising monitoring the link quality levels of the plurality of selected links and the path quality level during data transmissions between the source and the destination, (i.e., section 0096 teaches algorithms for best path optimization).  

With respect to claim 9, Yang teaches wherein data received from the source is encapsulated by a gateway server and de-encapsulated by a application server, (i.e., section 0062 teaches de-encapsulate).  

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447